The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
 
Current Status of Claims 
By amendment of November 12, 2021, the Applicant amended claims 1, 6, in order to emphasize the distinguishable features of the instant invention. Claims 22-23 were canceled. Therefore, claims 1-21 are currently active in the application and are in condition for allowance.

Drawings
Drawings were previously objected. This objection is withdrawn in view of amendment of November 12, 2021.

Claim Rejections - 35 USC § 112
Claims 1-23 were previously rejected under 35 USC 112 (a) first and second paragraphs. These rejections are withdrawn in view of amendment of November 12, 2021


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance. The Applicant claims the very specific location of the shutoff sensors for an appliance located between a grasping surface of a handle and the handle itself and an appliance door. Therefore, it is respectfully submitted that none of the references of the record show the limitations of claim 1: “An appliance comprising: a cabinet; a door connected to the cabinet and movable in an opening direction from a closed position to an open position; a handle connected to the door, the handle having a first side facing against the opening direction and forming a grasping surface, a second side facing along the opening direction, and an interface region having one or more input interfaces on the second side of the handle; one or more shutoff sensors configured to disable at least one of the one or more input interfaces on the interface region upon detecting that an object has moved adjacent the grasping surface is between the grasping surface of the handle and the door.”,  as illustrated at least in Figure 8 and described in paragraphs [0053-0055] if the instant published specification US Patent Publication Application 2021/0311681 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is (571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692